Citation Nr: 0114398	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. 3.105(a) (2000), was made in the August 7, 1981 
rating decision wherein the RO denied entitlement to service 
connection for a thoracic back strain and a cervical strain.  

2.  Whether CUE, as defined by 38 C.F.R. 3.105(a) (2000), was 
made in June 8, 1997 rating decision, wherein the RO declined 
to reopen the claim of service connection for a thoracic back 
strain and a cervical strain of the neck.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. Odlum Associate Counsel


INTRODUCTION

The veteran had active military service from November 1971 to 
June 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board has not recharacterized the issues on appeal.  It 
has merely separated them for the purpose of clarifying that 
in the August 1981 rating decision the RO denied service 
connection, whereas in the June 1997 rating decision the RO 
declined to reopen the claim denied in August 1981.  


FINDING OF FACT

The veteran has failed to allege any kind of error of fact or 
law in the August 1981 and June 1997 rating decisions, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  


CONCLUSION OF LAW

A valid claim of CUE in the August 1981 and June 1997 rating 
decisions has not been presented.  38 U.S.C.A. § 5109A (West 
1991); 38 C.F.R. § 3.105(a) (2000); Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's October 1971 enlistment examination documented 
the veteran's spine as being normal.  

In December 1972 the veteran was seen for an injury to his 
back incurred during detail.  The impression on examination 
was a lumbosacral strain.  

The veteran returned in April 1973 reporting that he had 
strained his back again.  The assessment was low back pain.  

An April 1973 x-ray revealed mild scoliosis with tilt of the 
pelvis by no local destructive process in the spine.  

In February 1974 the veteran was seen for back pain dating 
back to a 1973 injury, when he jumped five feet down onto 
gravel, jarring and hurting his back.  The diagnosis was a 
low back muscle strain.  Treatment was initiated and later 
completed in March 1974.  It was noted that he had received 
five treatments for left thoracic pain with "complete relief 
of symptoms."  

The veteran was involved in a motor vehicle accident in July 
1977 with a reported injury to his cervical and thoracic 
spine.  An x-ray was performed and was interpreted as 
revealing a stable cervical spine, thoracic spine, and skull, 
within normal limits.  It was later noted that these x-rays 
were negative.  The assessment was a cervical strain.  

The veteran was started on treatment in July 1977 and this 
was completed in August 1977.  He reported that there had 
been some improvement in his symptoms.  

On periodic examination in January 1979 the spine was checked 
as being normal.  

In December 1980 the veteran was seen complaining of 
recurrent pain and stiffness in the neck and back.  There was 
full range of motion on examination, and x-rays of the 
cervical spine and thoracic spine were noted as normal.  The 
assessment was a muscular back strain.  

A December 1980 Admission Authorization and Treatment 
Statement noted that the veteran's muscular back pain was 
resolving.  

On separation examination in March 1981 the veteran reported 
a history of swollen or painful joints and recurrent back 
pain.  The examiner noted that he was specifically referring 
to muscular back pain which had been treated with rest and 
Norgesic and that there were "NCNS."  

Physical examination shows the spine was checked as normal.  
The examiner again noted the veteran's muscular back pain, 
but specified that this had been treated with rest and 
Norgesic, and that there was "NCNS."  

In June 1981 the veteran submitted a claim for service 
connection of a back injury.  

In August 1981 the RO denied service connection for scoliosis 
of the lumbosacral spine, a thoracic back strain, and a 
cervical strain.  

The RO noted that the veteran had first injured his back in 
December 1972  and found that this condition had resolved.  
The RO then noted the February 1974 notation of a back strain 
and the 1977 motor vehicle accident.  It noted that the 
condition resolved with treatment.  It noted the December 
1980 diagnosis of muscular back strain, and that the back was 
normal on the separation examination.  

This decision was not timely appealed and became final.  

In March 1997 the veteran submitted a claim to reopen the 
claim of service connection for a neck and lower back injury.  

Submitted with this claim was a private medical record dated 
from January 1993 regarding evaluation and treatment of a 
back problem.  The report notes the original onset of the 
current injury as being in July 1992 while the veteran was 
lifting big pots of cooking oil.  It also noted a previous 
history of a low back injury in 1990.  No reference to an 
inservice back injury was documented.  The diagnosis was a 
lumbosacral strain.  

In June 1997 the RO denied the veteran's claim to reopen.  
The RO noted the veteran's inservice history of back 
problems, and then noted the new evidence (the January 1993 
medical record) submitted in support of the claim to reopen.  
It found that this evidence related primarily to recent 
medical findings with a medical history that was wholly 
cumulative in nature and was not new and material evidence 
for reconsidering the previously denied claim.  This decision 
was not timely appealed and became final.  

In May 1999 the veteran's representative noted the RO's June 
1997 reference to his back injury while lifting a big pot of 
cooking oil in the January 1993 medical record and contended 
that it was "clearly erroneous to note that specific 
incident after service when his service medical records from 
1972 to 1981 notes numerous complaints of the enumerated 
disabilities.  May we assume the pot of cooking oil 
aggravated his back condition which incurred in service?"  

The representative then appeared to assert that the RO's 
conclusion in the August 1981 rating decision that the back 
was shown to be within normal limits on separation 
examination constituted CUE.  The representative asserted 
that this conclusion was CUE because the separation 
examination noted that the veteran's report of "swollen or 
painful joints and recurrent back refers to muscular back 
pain, treated with rest and Norgesic.  NCNS."  

In June 1999 the RO concluded that CUE had not been committed 
in the August 1981 and June 1997 rating decisions.  With 
respect to the August 1981 decision, the RO noted that the 
abbreviation "NCNS" meant no complications, no sequelae 
which meant no residual disability.  

During a November 2000 videoconference hearing before the 
Board, the veteran's representative acknowledged the RO's 
reference to the meaning of "NCNS."  Transcript, p. 3.  He 
also noted that the separation examination noted that the 
spine was normal on examination.  Id.  

The representative asked the veteran if he agreed with those 
findings, and the veteran testified that he did not agree 
with those findings, asserting that he still had a back 
problem at discharge, and that he was still being treated for 
his back problem at that time.  Tr., pp. 3-4.  

The representative went on to contend that the RO committed 
CUE in the August 1981 decision by relying on the findings in 
the separation examination, when previous service medical 
records documented "numerous complaints and treatments in 
service for his back condition," and the veteran submitted 
his claim for service connection in the same month that he 
was discharged from service.  Tr., p. 4.  

With respect to the June 1997 rating decision, the veteran 
testified that he did not agree with the RO's determination 
that his back had been aggravated by lifting a big pot of 
cooking oil.  He also generally asserted that he previously 
had a back problem.  Tr., pp. 4-5.  

The representative stated that he had no contentions to make 
regarding the neck.  Tr., pp. 5-6.  The veteran later 
testified that he had no evidence to submit regarding the 
neck.  Tr., p. 7.  

The veteran asserted that he was essentially contending that 
the RO's did not see the evidence correctly as it was in its 
August 1981 and June 1997 rating decisions.  Tr., p. 6.  

Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2000).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2000).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  


A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error occurred and how the outcome 
would have been manifestly different.  Similarly, broad-brush 
allegations of failure to follow the regulations or failure 
to give due process, or any other general, non-specific claim 
of error cannot satisfy the stringent pleading requirements 
for the assertion of CUE.  See Fugo, 6 Vet. App. at 44-45.  

Where a claimant fails to reasonably raise a CUE claim as set 
forth above, there is no requirement to address the merits of 
the issue.  Fugo, 6 Vet. App. at 45.  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating the veteran's claims.  He has been 
notified of his procedural and appellate rights.  
Furthermore, he has been provided with the laws and 
regulations pertinent to his claims, has been afforded the 
opportunity to present arguments in favor of his claims, and 
has in fact provided such arguments.  

Moreover, the facts of this case are not disputed, and no 
further evidentiary development is needed, as the veteran's 
claim has been denied as a matter of law, and, as stated 
above, the veteran has been provided with notice of these 
laws.  Therefore, there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  In 
other words, because the veteran has failed to raise a valid 
claim of CUE, there is no reasonable possibility that further 
development of such claims could aid in substantiating them.  

The Board additionally points out that an alleged failure in 
the duty to assist cannot serve as a basis for a claim of 
CUE.  Dixon v. Gober, 14 Vet. App. 168, 172 (2000); Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).  Therefore, it 
would appear that the impact of the VCAA in CUE cases is 
somewhat limited.  


In this regard, the veteran has made no contention, and there 
is no evidence indicating that the RO failed to obtain any 
outstanding records of the kind that would have resulted in a 
grave procedural error that would vitiate the finality of the 
1981 or 1997 rating decisions.  That is, the veteran made no 
indication that any pertinent records under VA's control 
(e.g., service medical records) were not on file at the time 
either of the determinations were made.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999); Dixon, supra.  

CUE

Turning to the merits of the appeal, the Board notes that the 
veteran did not file an appeal within one year of the 
notification of either the August 1981 or June 1997 rating 
decision.  Therefore, those decisions are final.  

Determinations which are final and binding will be accepted 
as correct in the absence of CUE.  38 C.F.R. § 3.105.  

After a careful review of the record, the Board concludes 
that the veteran has not reasonably raised a claim of CUE 
with respect to either the August 1981 rating decision or the 
June 1997 rating decision.  

The veteran has failed to raise a valid CUE claim with regard 
to the denial of thoracic back strain and cervical strain in 
both the August 1981 and June 1997 (to reopen) rating 
decisions.  No assertions of CUE with respect to the denial 
(or the denying of reopening) of the neck and upper back 
disability have been submitted.  

In fact, during the November 2000 hearing, the representative 
specified that he had no questions regarding the neck, and 
the veteran stated that he had no evidence to present with 
regard to the neck.  Tr., pp. 5, 7.  



August 1981 Rating Decision: Thoracic Back Strain

The veteran and his representative have contended that the RO 
committed CUE through its reliance on the findings of a 
normal spine made on the separation examination when the 
service medical records consistently documented treatment of 
back problems, and the veteran filed a claim for his back 
injury shortly after his discharge from service (within the 
same month).  

At best, the veteran's and his representative's contention is 
that the RO misinterpreted the evidence of record.  The 
representative asserted that the RO misread the separation 
report, but later appeared to withdraw this contention in 
light of the RO's clarification of what was meant by 
"NCNS."  See Tr., p. 3.  

Regardless, the veteran's contentions offer no more than 
disagreement with how the facts were weighed and evaluated by 
the RO.  No contention has been made that the correct facts 
were not before the RO.  No contention has been made that the 
law was incorrectly applied.  See Eddy, 9 Vet. App. at 58.  

It has been essentially contended that the RO should have 
placed more weight on inservice documentation of back 
problems and the veteran's prompt filing of a service 
connection claim for a back injury and not as much weight on 
the separation examination finding of a normal spine with no 
residual disability from the previous back problems.  This 
was the character of the arguments during the November 2000 
hearing, during which the veteran merely asserted his 
disagreement with the findings documented on the separation 
examination.  

As the veteran's contentions regarding the August 1981 rating 
decision amount to nothing more than a disagreement with how 
the facts were weighed and evaluated by the RO, they cannot 
form the basis of a valid claim for CUE.  Eddy, 9 Vet. 
App. at 58, citing to Luallen, supra.  

Because the veteran has failed to reasonably raise a valid 
CUE claim with respect to the August 1981 rating decision, 
there is no need to address this issue on the merits.  Fugo, 
6 Vet. App. at 45.  Accordingly, the claim is denied because 
of the absence of legal merit or lack of entitlement under 
the law.  See Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

June 1997 Rating Decision

The veteran has failed to raise any valid claim of CUE with 
respect to the June 1997 rating decision.  

The representative's May 1999 contention that the RO 
erroneously noted the 1993 medical record documenting the 
veteran's injury to his back while lifting a pot of cooking 
oil when service medical records documented numerous 
complaints of his enumerated disabilities does not reasonably 
raise a claim of CUE.  

The June 1997 rating decision pertained to whether new and 
material evidence had been submitted to reopen the veteran's 
previously denied claims.  The January 1993 medical record 
was submitted in support of the claim to reopen.  The RO had 
to consider it in order to determine whether the claim could 
be reopened.  Therefore, it was in no way erroneous of the RO 
to note this evidence because in order for a claim to be 
reopened, new and material evidence must be submitted.  The 
claim cannot be reopened based on evidence that was already 
of record as of the last final rating decision, which in this 
case was the service medical records referred to by the 
representative.  See 38 C.F.R. § 3.156.  

The second portion of the representative's May 1999 CUE 
contention ("May we assume the pot of cooking oil aggravated 
his back condition which incurred in service?") also does 
not raise a valid claim of CUE.  It does not assert that the 
correct facts were not before the RO, and there is no 
assertion that the pertinent laws were incorrectly applied.  
Eddy, supra.  

The above theory is not a valid CUE claim because it merely 
attempts to offer a different interpretation of the evidence 
and how it should be evaluated.  Again, this type of 
contention cannot form the basis for a valid CUE claim.  
Eddy, Fugo, supra.  

The same can be said of the veteran's testimony during the 
November 2000 hearing.  The veteran merely asserted that he 
did not aggravate his back lifting a pot of cooking oil, and 
that this finding was erroneous.  Tr., p. 5.  This argument 
amounts to nothing more than a disagreement with how the RO 
evaluated the January 1993 medical record, which in fact 
specifically noted the veteran's history of injuring his back 
after lifting a pot of cooking oil.  

Therefore, the veteran did not specify that the correct facts 
were not before the RO when it issued its decision.  He 
merely disagreed with its interpretation of the records in 
declining to reopen his claims.  In addition, he has made no 
contentions that the RO incorrectly applied the law.  Eddy, 
supra.  

As the veteran's contentions regarding the June 1997 rating 
decision amount to nothing more than a disagreement with how 
the facts were weighed and evaluated by the RO, they cannot 
form the basis of a valid claim for CUE.  Eddy, 9 Vet. 
App. at 58, citing to Luallen, supra.  

Because the veteran has failed to reasonably raise a valid 
CUE claim with respect to the June 1997 rating decision, 
there is no need to address this issue on the merits.  Fugo, 
6 Vet. App. at 45.  Accordingly, the claim is denied because 
of the absence of legal merit or lack of entitlement under 
the law.  See Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Although the Board considered and denied the veteran's claims 
on a ground different from that of the RO, which apparently 
denied the claims on the merits, the veteran has not been 
prejudiced by the decision.  In deciding the issue of CUE on 
the merits, the RO accorded the veteran greater consideration 
than his claim in fact warranted under the circumstances.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

No valid claim for CUE in the August 7, 1981 and June 8, 1997 
RO decisions has been presented.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

